Title: To George Washington from Major General Nathanael Greene, 19 April 1779
From: Greene, Nathanael
To: Washington, George



Sir.
Camp [Middlebrook] April 19th 1779.

I wrote Your Excellency the 24th of February upon the necessity of enlisting a Corps of Waggoners for the War. There is almost two Months elapsed, and nothing decided upon the question. The season is now almost past for engaging this Class of people; the operations of the Campaign near at hand; and the army without Waggoners. What is to be done in this case? is the question. I must beg your Excellency’s advice in the matter; as not a moments time is to be lost in determining decisively upon the affair.
With the utmost exertions; and with the most liberal encouragement, I am persuaded it will not be in our power to procure one half the necessary number, that will be indispensably necessary.
Inclos’d is an estimate of the number that will be wanted to act with the army, besides all those employed in conveying Provisions; Forage and Stores upon the different communications—But these being generally private property Teams, find their own drivers.
From the different accounts I have had from the Deputy Quarter Masters respecting the wages given for private employ, and from the opinion of the Forage Master, and Waggon Masters General, I don’t think there is the least probability of engaging Waggoners short of, between thirty and forty pounds a month. Wages are rising daily, and the difficulty of engaging men for this business hourly increasing.
The undecided condition that this business has lain in, before Congress and the Board of war, will not only, greatly increase the expence; but multiply the difficulties, as well as disappoint us of getting a proper complement of Waggoners for the various purposes of the Army.
There is nothing now left, but to try to engage as many Waggoners as we can, and upon the best terms we can. I shall set about the business with all immaginable diligence the moment I receive Your Excellency’s Instructions.
I have pointed out the number and expence, and Your Excellency will judge of the expediency. I am With due respect Your Excellency’s Most Obedient Humble Servant
Nathl Greene Q.M.G.
